Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 was filed after the mailing date of the final rejection on November 16, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 16, 2021 has been entered.  Accordingly, Claims 1-42 are pending in this application.  Claims 1, 15, and 29 are independent claims and have been amended.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, 15, 26, 29, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldberg.
Regarding Claim 1, Goldberg discloses a computerized method comprising:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics including a first nodal name, a first data source, and a first search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
detecting fourth user input indicating an addition of a first operator to the first node (see Goldberg, Fig. 7, where Visual Query Editor 700 includes, inter alia, inputs for object attributes of object C10 in window 706);
detecting fifth user input indicating selection of the first node (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Goldberg, paragraph [0089], where clicking on apply button 774 or OK button 76 causes a search to be performed); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Goldberg, paragraph [0065], where numerical preview indicators 310, 312, 314, 316, and 318 indicate the number of items expected to be found at each point during the query after applying the preceding filter objects; for example, numerical preview indicator 310 shows that there are 42636 items that have been found before applying the filter objects associated with icons 302, 304, 306 and group object window 308; numerical preview indicator 312 shows that after applying the filter of object 302, there are only 35,509 items or hits expected to be found in the pool of data; see also paragraph [0088], where preview button 764 may be used to preview the expected affect resulting from the change in attributes performed using attributes pane 706).
Regarding Claim 12, Goldberg discloses the computerized method of Claim 1, wherein the graphic representation is a directed graph, that illustrates that the first node is dependent on the second node (see Goldberg, paragraph [0029], where data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon).
Regarding Claim 15, Goldberg discloses a non-transitory computer readable storage medium having stored thereon instructions, the instructions being executable by one or more processors to perform operations comprising:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics including a first nodal name, a first data source, and a first search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
detecting fourth user input indicating an addition of a first operator to the first node (see Goldberg, Fig. 7, where Visual Query Editor 700 includes, inter alia, inputs for object attributes of object C10 in window 706);
detecting fifth user input indicating selection of the first node (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Goldberg, paragraph [0089], where clicking on apply button 774 or OK button 76 causes a search to be performed); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Goldberg, paragraph [0065], where numerical preview indicators 310, 312, 314, 316, and 318 indicate the number of items expected to be found at each point during the query after applying the preceding filter objects; for example, numerical preview indicator 310 shows that there are 42636 items that have been found before applying the filter objects associated with icons 302, 304, 306 and group object window 308; numerical preview indicator 312 shows that after applying the filter of object 302, there are only 35,509 items or hits expected to be found in the pool of data; see also paragraph [0088], where preview button 764 may be used to preview the expected affect resulting from the change in attributes performed using attributes pane 706).
Regarding Claim 26, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein the graphic representation is a directed graph, that illustrates that the first node is dependent on the second node (see Goldberg, paragraph [0029], where data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon).
Regarding Claim 29, Goldberg discloses a system comprising:
a memory to store executable instructions (see Goldberg, Fig. 9 for memory 906); an
a processing device coupled with the memory (see Goldberg, Fig. 9, for processor 904), wherein the instructions, when executed by the processing device, cause operations including:
causing a display panel to be rendered in a first state, the display panel being a graphical user interface configured to accept input (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting first user input indicating placement of a first node within a first display area of the graphical user interface, the first node being represented by a first plurality of metrics including a first nodal name, a first data source, and a first search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting second user input indicating placement of a second node within the first display area, the second node being represented by a second plurality of metrics including a second nodal name, a second data source, and a second search query (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
detecting third user input indicating a first edge input that defines a first dependency relationship between the first node and the second node (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
causing the display panel to be rendered in a second state, the second state including the display panel displaying a graphic representation of each of the first node, the second node and the first dependency relationship (see Goldberg, Fig. 2, where nodes are connected via dataflow lines 220a-220d);
detecting fourth user input indicating an addition of a first operator to the first node (see Goldberg, Fig. 7, where Visual Query Editor 700 includes, inter alia, inputs for object attributes of object C10 in window 706);
detecting fifth user input indicating selection of the first node (see Goldberg, paragraph [0027], where Fig. 2 shows a graphical condition builder 200 having a canvas 201 and an item container 202, which includes source designators 204a-f; source designators 204a-f identify the set of data against which the query is to be executed);
in response to the selection of the first node, executing the first search query, wherein executing the first search query includes applying the first operator to data of the first data source (see Goldberg, paragraph [0089], where clicking on apply button 774 or OK button 76 causes a search to be performed); and
causing the display panel to be rendered in a third state, the third state including the display panel displaying an altered graphic representation of the first node, wherein the altered graphic representation of the first node includes of results from executing the first search query as altered by the application of the first operator to the data of the first source (see Goldberg, paragraph [0065], where numerical preview indicators 310, 312, 314, 316, and 318 indicate the number of items expected to be found at each point during the query after applying the preceding filter objects; for example, numerical preview indicator 310 shows that there are 42636 items that have been found before applying the filter objects associated with icons 302, 304, 306 and group object window 308; numerical preview indicator 312 shows that after applying the filter of object 302, there are only 35,509 items or hits expected to be found in the pool of data; see also paragraph [0088], where preview button 764 may be used to preview the expected affect resulting from the change in attributes performed using attributes pane 706).
Regarding Claim 40, Goldberg discloses the system of Claim 29, wherein the graphic representation is a directed graph, that illustrates that the first node is dependent on the second node (see Goldberg, paragraph [0029], where data flow lines that flow down into a particular filter icon 206 represents the set of data items that would be returned by the elements of the query that precede the particular filter icon).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider 
Claims 2-4, 16-18, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Park (WO2019067630A1).
Regarding Claim 2, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 3, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 4, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
 Regarding Claim 16, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 17, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 18, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 30, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 31, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Regarding Claim 32, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time and wherein the time series data is raw machine data, and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data.  Park discloses the first data source includes a source of time series data, wherein the time series data comprises a sequence of data points that are associated with successive points in time (see Park, paragraph [0316], where timeseries operators 606 can perform aggregations for dashboards, cleansing operations, logical operations for rules and fault detection, machine learning predictions or classifications, call out to external services, or any of a variety of other operations which can be applied to timeseries data) and wherein the time series data is raw machine data (see Park, paragraph [0115], where the instructions cause the one or more processors to receive first raw data from a first device of the plurality of physical devices, the first raw data including one or more first data points generated by the first device), and further comprising parsing the raw data into a plurality of timestamped events, each timestamped event in the plurality of timestamped events comprising at least a portion of the parsed raw data (see Park, paragraph [0356], where eventseries generator 615 can be configured to generate eventseries based on the raw data timeseries and/or the derived data timeseries. Each eventseries may include a plurality of event samples that characterize various events and define the start times and end times of the events).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Claims 5, 19, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Oh (PG Pub. No. 2017/0140068 A1).
Regarding Claim 5, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 19, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 33, Goldberg discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 6-9, 20-23, and 34-37 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Oh as applied to Claims 5, 19, and 33 above, and further in view of Bhave (PG Pub. No. 2019/0354547 A1).
Regarding Claim 6, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on the data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on the data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Goldberg in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period.  Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 7, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
 Regarding Claim 8, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state and wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination.  Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 9, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 20, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Hengstler with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Goldberg in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period.  Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 21, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
 Regarding Claim 22, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state and wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination.  Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 23, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 34, Goldberg discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Goldberg in view of Oh does not disclose and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the time period.  Bhave discloses and receiving input corresponding to selection of a time period, and causing the second display panel to be rendered in a second state, the (see Bhave, paragraph [0060], where regular expressions can be derived for all different kinds of search to limit the search to particular resources, particular attributes of those resources, particular days or particular time intervals).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Oh with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Regarding Claim 35, Goldberg discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Bhave discloses receiving first behavior input that defines a first behavior as applied to one of the first search query or the second search query, wherein the first behavior is an operation performed on a stream or collection of time series data (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first behavior (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
 Regarding Claim 36, Goldberg
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state and wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination.  Bhave discloses wherein the first behavior is one of a logical operator, a threshold, a mathematical operation, a subset selection, a modal operation, a temporal determination, a trend determination, a spatial determination or a spatiotemporal determination (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 37, Goldberg discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Bhave discloses receiving first aggregation input that defines a first aggregation as applied to the first search query, wherein the first aggregation is a machine learning operation that utilizes at least results of the second search query as input and is configured to derive an expected outcome of the first search query (see Bhave, paragraph [0184], where a description is made of the flow of the processing performed in a case of using the logical AND operator at the path level; first, Fig. 17 illustrates a basic flow of a process using the AND operator; here, in Figs. 17, 18, and 19, p1, p2, and p3 each represent a query partial syntax; by describing p1/&p2, the processing is executed as illustrated in Fig. 17; see also paragraph [0187], where for example, p1/&p2/&p3 p1 &&p2&&p3 Note: p2 is dependent on p3 and p1 is dependent on p2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Bhave for the benefit of quickly searching and analyzing large amounts of time series data (see Bhave, Abstract).
Goldberg in view of Bhave does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation as restricted by the first aggregation (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Bhave with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 10, 24, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Park and Oh.
Regarding Claim 10, Goldberg discloses the computerized method of Claim 1, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Goldberg in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 24, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Goldberg in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Regarding Claim 38, Goldberg discloses the system of Claim 29, further comprising:
Goldberg does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Park discloses receiving first transform input that defines a first transform as applied to one of the first search query or the second search query, wherein the first transform is an operation performed on a stream or collection of time series data that modifies the stream or collection of time series data (see Park, paragraph [0479], where as described above, a DAG may be a predefined sequence of processing operations that transform one or more input timeseries into one or more output timeseries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Park for the benefit of defining relationships between smart entities from raw time series data (see Park, paragraph [0002]).
Goldberg in view of Park does not disclose receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state, and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform.  Oh discloses receiving input corresponding to selection of a first display option that includes display of a second display panel that illustrates either (i) a first visual representation being results of the first search query on the data from the first data source, or (ii) a second visual representation being results of the second search query on data from the second data source and causing the second display panel to be rendered in a first state (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data) and causing the second display panel to be rendered in a second state, the second state illustrating either the first visual representation or the second visual representation according to application of the first transform (see Oh, paragraph [0285], where in process 4140, the electronic device 101 may make a request for result data according to the formed query to the server 800; the electronic device 101 may receive the result data from the server 800 and display the result data).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Park with Oh for the benefit of graphically constructing a query (see Oh, paragraph [0013]).
Claims 11, 25, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Sheu (PG Pub. No. 2007/0294233 A1).
Regarding Claim 11, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Regarding Claim 25, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Goldberg does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Regarding Claim 39, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions.  Sheu discloses at least one of the first search query or the second search query includes natural language input, and wherein natural language processing is configured to convert the natural language input to a language utilized by a system including or executing the instructions (see Sheu, paragraph [0033], where the structured natural language query is automatically translated into formal query text to be executed by a formal query processing module).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Sheu for the benefit allowing a user who lacks programming skills to enter a database query (see Sheu, Abstract).
Claims 13, 27, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg as applied to Claims 1, 12, 15, 26, 29, and 40 above, and further in view of Hengstler (PG Pub. No. 2015/0310061 A1).
Regarding Claim 13, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics.  Hengstler discloses the alteration of either the first (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Regarding Claim 27, Goldberg discloses the non-transitory computer readable storage medium of Claim 15, wherein:
Goldberg does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics.  Hengstler discloses the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Regarding Claim 41, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of Hengstler discloses the alteration of either the first plurality of metrics or the second plurality of metrics includes addition of a third search query to either the first plurality of metrics or the second plurality of metrics (see Hengstler, paragraph [0043], where with respect to a specific MDX query and an associated RELSTRUCT being constructed, it may be appreciated that individual query parts of the query in question may effectively be represented or replaced with one or more query parts from other, related MDX queries).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Claims 14, 28, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Goldberg and Hengstler as applied to Claims 13, 27, and 41 above, and further in view of Abadi (PG Pub. No. 2011/0302583 A1).
Regarding Claim 14, Goldberg discloses the computerized method of Claim 1, wherein:
Goldberg does not disclose the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system, which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment, wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph, and each node including a metric and at least one of a transform, an aggregation, or a behavior.  Hengstler discloses the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system, which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment (see Hengstler, paragraph [0042], where query relationship data structures (RELSTRUCTs) may be stored in a query relationship data structure (RELSTRUCT) repository (210). For example, the RELSTRUCT repository 114 may be configured to store the various RELSTRUCTs generated by the RELSTRUCT generator 112), and wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Hengstler, paragraph [0006], where system may further include a query relationship data structure (RELSTRUCT) generator configured to cause the at least one processor to select a plurality of queries, each query structured for application against a database to yield a query result. The RELSTRUCT generator may include a query analyzer configured to cause the at least one processor to identify query parts of individual queries, and determine for each query, a relation, if any, of an included query part to any query part of remaining queries of the plurality of queries; see also paragraph [0063], where as shown, the visualization of FIG. 5 is provided in the form of a graph, in which nodes containing information are connected by edges, which may themselves contain additional information about an illustrated connection/relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Goldberg in view of Hengstler does not disclose each node including a metric and at least one of a transform, an aggregation, or a behavior.  Abadi discloses each node including a metric and at least one of a transform, an aggregation, or a behavior (see Abadi, paragraph [0020], where in at least one database system, generate a query execution plan using at least one relational operator, optimize the query execution plan by generating a specific order in which the relational operators process the data and assigning these relational operators to the plurality of database systems or the data processing framework depending on an optimization function, and execute the query in accordance with the optimized query execution plan. At least one relational operator can be configured to process data, where the operator includes a filter operator, a select operator, a join operator, an aggregation operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Hengstler with Abadi for the benefit of optimizing (see Abadi, paragraph [0020]).
Regarding Claim 28, Goldberg discloses the non-transitory computer readable storage medium of 15, wherein:
Goldberg does not disclose the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system, which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment, wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph, and each node including a metric and at least one of a transform, an aggregation, or a behavior.  Hengstler discloses the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system, which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment (see Hengstler, paragraph [0042], where query relationship data structures (RELSTRUCTs) may be stored in a query relationship data structure (RELSTRUCT) repository (210). For example, the RELSTRUCT repository 114 may be configured to store the various RELSTRUCTs generated by the RELSTRUCT generator 112), and wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Hengstler, paragraph [0006], where system may further include a query relationship data structure (RELSTRUCT) generator configured to cause the at least one processor to select a plurality of queries, each query structured for application against a database to yield a query result. The RELSTRUCT generator may include a query analyzer configured to cause the at least one processor to identify query parts of individual queries, and determine for each query, a relation, if any, of an included query part to any query part of remaining queries of the plurality of queries; see also paragraph [0063], where as shown, the visualization of FIG. 5 is provided in the form of a graph, in which nodes containing information are connected by edges, which may themselves contain additional information about an illustrated connection/relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Goldberg in view of Hengstler does not disclose each node including a metric and at least one of a transform, an aggregation, or a behavior.  Abadi discloses each node including a metric and at least one of a transform, an aggregation, or a behavior (see Abadi, paragraph [0020], where in at least one database system, generate a query execution plan using at least one relational operator, optimize the query execution plan by generating a specific order in which the relational operators process the data and assigning these relational operators to the plurality of database systems or the data processing framework depending on an optimization function, and execute the query in accordance with the optimized query execution plan. At least one relational operator can be configured to process data, where the operator includes a filter operator, a select operator, a join operator, an aggregation operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Hengstler with Abadi for the benefit of optimizing the placement of relational operators on a plurality of database systems to distribute processing of a query (see Abadi, paragraph [0020]).
Regarding Claim 42, Goldberg discloses the system of Claim 29, wherein:
Goldberg does not disclose the first plurality of metrics and the second plurality of metrics are stored in a data intake and query system, which derives the first plurality of metrics and the second plurality of metrics from machine data received from multiple sources of an operational computing environment, wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph, and each node including a metric and at least one of a transform, an aggregation, or a behavior.  Hengstler discloses the first plurality of (see Hengstler, paragraph [0042], where query relationship data structures (RELSTRUCTs) may be stored in a query relationship data structure (RELSTRUCT) repository (210). For example, the RELSTRUCT repository 114 may be configured to store the various RELSTRUCTs generated by the RELSTRUCT generator 112), and wherein the first node, the second node, and the first edge are represented in computer storage as a dependency graph (see Hengstler, paragraph [0006], where system may further include a query relationship data structure (RELSTRUCT) generator configured to cause the at least one processor to select a plurality of queries, each query structured for application against a database to yield a query result. The RELSTRUCT generator may include a query analyzer configured to cause the at least one processor to identify query parts of individual queries, and determine for each query, a relation, if any, of an included query part to any query part of remaining queries of the plurality of queries; see also paragraph [0063], where as shown, the visualization of FIG. 5 is provided in the form of a graph, in which nodes containing information are connected by edges, which may themselves contain additional information about an illustrated connection/relationship).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg with Hengstler for the benefit of having knowledge of otherwise-unavailable relationships between queries (see Hengstler, paragraph [0071]).
Goldberg in view of Hengstler does not disclose each node including a metric and at least one of a transform, an aggregation, or a behavior.  Abadi discloses each node including a metric and at least one of a transform, an aggregation, or a behavior (see Abadi, paragraph [0020], where in at least one database system, generate a query execution plan using at least one relational operator, optimize the query execution plan by generating a specific order in which the relational operators process the data and assigning these relational operators to the plurality of database systems or the data processing framework depending on an optimization function, and execute the query in accordance with the optimized query execution plan. At least one relational operator can be configured to process data, where the operator includes a filter operator, a select operator, a join operator, an aggregation operator).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Goldberg and Hengstler with Abadi for the benefit of optimizing the placement of relational operators on a plurality of database systems to distribute processing of a query (see Abadi, paragraph [0020]).
Response to Arguments
Applicant’s Arguments, filed on February 16, 2021, have been fully considered, but they are moot in light of the new grounds of rejection.
Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure:
Jacopi (US Patent No. 5,701,456 A), which concerns interactive formulation of database queries using graphical representations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864.  The examiner can normally be reached on M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARHAD AGHARAHIMI/Examiner, Art Unit 2161     
























/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161